                                                                                         FILED
      Case 2:20-cr-00382-SVW Document 1 Filed 08/31/20 Page 1 of 6 Page      ID #:1
                                                                    CLERK, U.S. DISTRICT COURT


                                                                     08/31/2020
                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                        DM
                                                                               BY: ___________________ DEPUTY

1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                     CR No. 2:20-cr-00382-SVW

11              Plaintiff,                         I N F O R M A T I O N

12              v.                                 [18 U.S.C. § 371: Conspiracy to
                                                   Commit Wire Fraud]
13   ARYEH KLUGER,
       aka “Tim Viola,”
14
                Defendant.
15

16        The United States Attorney charges:
17                                     [18 U.S.C. § 371]
18   A.   INTRODUCTORY ALLEGATIONS
19        At times relevant to this Information:
20        1.     Render Media, Inc., formerly known as “Deep Dive Media,
21   LLC,” formerly known as “Opposing Views Inc.” (“Render”), was a
22   digital media publishing company based in Los Angeles, California,
23   within the Central District of California, that created and
24   cultivated digital media content that appeared on social media
25   outlets such as Facebook.
26        2.     Co-Conspirator A was a resident of Los Angeles County,
27   California, within the Central District of California.                      Co-
28   Conspirator A was the Chief Executive Officer, Chief Financial
      Case 2:20-cr-00382-SVW Document 1 Filed 08/31/20 Page 2 of 6 Page ID #:2



1    Officer, Secretary, and a member of the Board of Directors of Render,

2    which he co-founded with the chairman of Render (“Render Chairman”).

3         3.   Defendant ARYEH KLUGER, aka “Tim Viola,” was a resident of

4    San Antonio, Texas.    Defendant KLUGER was the Vice President of

5    Business Development for Render and reported directly to Co-

6    Conspirator A.

7         4.   As defendant KLUGER and Co-Conspirator A knew, when

8    internet users visited Render-operated websites, the users would also

9    often access articles hosted on those websites with embedded

10   advertisements.   Render generated revenue by driving internet traffic

11   to its websites, which contained content appearing on various social

12   media outlets, and monetizing that traffic through advertisements,

13   distribution, and revenue-sharing with other similarly situated

14   digital media companies.     Render received revenue based on how many

15   times the advertisements were shown to internet users who visited

16   Render’s websites.

17        5.   As defendant KLUGER and Co-Conspirator A knew, to increase

18   the revenue generated by this internet traffic, Render would pay

19   traffic providers to direct “clicks” to Render.         Render would pay

20   these traffic providers per click, which would be profitable to

21   Render as long as the amount that Render was receiving from its

22   advertisers exceeded the aggregate amount that Render was paying the

23   traffic providers.

24   B.   THE OBJECT OF THE CONSPIRACY

25        6.   Beginning in or around May 2013 and continuing until at

26   least in or about January 2018, in Los Angeles County, within the

27   Central District of California, and elsewhere, defendant KLUGER and

28   Co-Conspirator A conspired with others known and unknown to the

                                            2
      Case 2:20-cr-00382-SVW Document 1 Filed 08/31/20 Page 3 of 6 Page ID #:3



1    United States Attorney to commit the crime of wire fraud, in

2    violation of Title 18, United States Code, Section 1343.

3    C.   THE MANNER AND MEANS OF THE CONSPIRACY

4         7.    The object of the conspiracy was carried out, and was to be

5    carried out, in substance, as follows:

6               a.   Defendant KLUGER and Co-Conspirator A created

7    independent traffic provider, publishing, and advertising companies

8    that they controlled and then both falsely represented to individuals

9    at Render, including Render Chairman, that they were not associated

10   with those companies and failed to disclose that they were in fact

11   associated with those companies.      Those companies included:

12                   i.    Orchid Media LLC (“Orchid Media”);

13                   ii.   Serene Media LLC, also known as “SocialXtreme” or

14   “SX” (“Serene Media”);

15                   iii. Cmon Media LLC (“Cmon Media”); and

16                   iv.   Looking Glass Media Group LLC, also known as “LG

17   Media LLC” (“Looking Glass Media”), an advertising company used to

18   monetize websites (collectively, the “Competing Companies”).

19              b.   Defendant KLUGER and Co-Conspirator A would use the

20   Competing Companies to embezzle money from Render by conducting

21   business transactions with Render on behalf of these companies,

22   without disclosing their interests in the Competing Companies.              For

23   example:

24                   i.    Defendant KLUGER and Co-Conspirator A would

25   purchase “clicks” from a third-party vendor from which Render was

26   already purchasing “clicks.”

27                   ii.   Defendant KLUGER and Co-Conspirator A would use

28   Co-Conspirator A’s position of leadership at Render to arrange for

                                            3
      Case 2:20-cr-00382-SVW Document 1 Filed 08/31/20 Page 4 of 6 Page ID #:4



1    Render to purchase these same “clicks” from Orchid Media and Serene

2    Media that defendant KLUGER and Co-Conspirator A had just purchased

3    from the third-party vendor, under terms set by defendant KLUGER and

4    Co-Conspirator A, without disclosing to Render their financial

5    interest in and control over Orchid Media and Serene Media.

6                    iii. Under the terms of these transactions, Render

7    would pay Orchid Media and Serene Media inflated prices for internet

8    traffic at prices between approximately 1.5 to 2.5 cents per click,

9    causing losses to Render and resulting in corresponding gains to

10   Orchid Media and Serene Media with each click.

11              c.   Defendant KLUGER and Co-Conspirator A would use their

12   positions of leadership at Render to use Render funds for the benefit

13   of the Competing Companies that they controlled, without disclosing

14   to Render their relationship with the Competing Companies.           For

15   example:

16                   i.    At the direction of defendant KLUGER and Co-

17   Conspirator A, Render sent payments totaling approximately $1 million

18   to the Competing Companies to finance competing digital media

19   services that those companies offered under the direction of

20   defendant KLUGER, Co-Conspirator A, and their associates.

21                   ii.   Defendant KLUGER and Co-Conspirator A routed

22   revenue-generating internet traffic to which Render was entitled to

23   the Competing Companies, including Serene Media and Cmon Media.

24              d.   To further the conspiracy, defendant KLUGER and Co-

25   Conspirator A would conceal evidence of their conspiracy from Render

26   by, among other things, falsely denying their financial interests in

27   the Competing Companies and using false aliases while transacting on

28   behalf of the Competing Companies.

                                            4
      Case 2:20-cr-00382-SVW Document 1 Filed 08/31/20 Page 5 of 6 Page ID #:5



1              e.      During the course of the conspiracy, defendant KLUGER

2    and Co-Conspirator A caused Render to pay a total of approximately

3    $3,354,345 to the Competing Companies for the fraudulent transactions

4    between Render and the Competing Companies.

5    D.   OVERT ACTS

6         8.   On or about the following dates, in furtherance of the

7    conspiracy and to accomplish its object, defendant KLUGER, Co-

8    Conspirator A, and others known and unknown to the United States

9    Attorney committed and caused to be committed various overt acts, in

10   the Central District of California and elsewhere, including, but not

11   limited to, the following:

12        Overt Act No. 1:       On September 3, 2014, defendant KLUGER

13   emailed Co-Conspirator A a draft invoice from Orchid Media to be sent

14   to Render for clicks that Render would be purchasing from Orchid

15   Media.

16        Overt Act No. 2:       On June 2, 2015, defendant KLUGER and Co-

17   Conspirator A caused the transfer of approximately $79,095 from a

18   Bank of America account in the name of Render to a Bank of America

19   account in the name of Looking Glass Media.

20        Overt Act No. 3:       On October 2, 2015, Co-Conspirator A emailed

21   defendant KLUGER about dividing up “clicks” to be sent from Orchid

22   Media and Serene Media.

23        Overt Act No. 4:       On March 14, 2016, in response to a question

24   from a Render employee about the contact information for Serene

25   Media, Co-Conspirator A stated in an email to the Render employee, “I

26   know that their main one for any issues / info is

27   admin@socialextreme.com,” without disclosing Co-Conspirator A’s and

28   defendant KLUGER’s own roles at Serene Media.

                                            5
      Case 2:20-cr-00382-SVW Document 1 Filed 08/31/20 Page 6 of 6 Page ID #:6



1         Overt Act No. 5:       On May 15, 2017, Co-Conspirator A emailed

2    the Chief Operating Officer of Render about providing payment from

3    Render to Orchid Media.

4         Overt Act No. 6:       On November 29, 2017, in response to a

5    question from a Render employee about what Orchid Media is, defendant

6    KLUGER responded over instant message that defendant KLUGER “made an

7    intro for them in exchange they make an intro for us,” without

8    disclosing his or Co-Conspirator A’s own roles at Orchid Media.

9

10                                         NICOLA T. HANNA
                                           United States Attorney
11

12

13                                         BRANDON D. FOX
                                           Assistant United States Attorney
14                                         Chief, Criminal Division
15                                         RANEE A. KATZENSTEIN
                                           Assistant United States Attorney
16                                         Chief, Major Frauds Section
17                                         KRISTEN A. WILLIAMS
                                           Assistant United States Attorney
18                                         Deputy Chief, Major Frauds Section
19                                         PAUL G. STERN
                                           Assistant United States Attorney
20                                         Environmental and Community Safety
                                           Crimes Section
21
                                           ALEXANDER C.K. WYMAN
22                                         Assistant United States Attorney
                                           Major Frauds Section
23

24

25

26

27

28

                                            6
